SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 SCHEDULE 13D/A (RULE 13d-101) INFORMATION TO BE INCLUDED IN STATEMENTS FILED PURSUANT TO RULE 13d-1(a) AND AMENDMENTS THERETO FILED PURSUANT TO RULE 13d-2 (a) (Amendment No. 4) Colonial Commercial Corp. (NAME OF ISSUER) Common Stock, par value $.05 per share (TITLE OF CLASS OF SECURITIES) COMMON STOCK: 195 (CUSIP NUMBER) Goldman Associates of New York, Inc. c/o Colonial Commercial Corp. 275 Wagaraw Road Hawthorne, New Jersey 07506 (NAME, ADDRESS AND TELEPHONE NUMBER OF PERSON AUTHORIZED TO RECEIVE NOTICES AND COMMUNICATIONS) July 9, 2009 (DATE OF EVENT WHICH REQUIRES FILING OF THIS STATEMENT) If the filing person has previously filed a statement on Schedule 13G to report the acquisition that is the subject of this Schedule 13D, and is filing this schedule because of Rule 13d-1(e), 13d-1(f) or 13d-1(g), check the following box. o Note. Schedules filed in paper format shall include a signed original and five copies of the schedule, including all exhibits. See Rule 13d-7(b) for other parties to whom copies are to be sent. Explanatory Note: On July 9, 2009, Colonial Commercial Corp. (the “Company”) filed a Schedule TO with the Securities and Exchange Commission and disclosed that it proposes to make a tender offer (the “Tender Offer”) to purchase its Convertible Preferred Stock.The primary purpose of the proposed Tender Offer is to reduce the number of holders of record of Convertible Preferred Stock to below 300 in order to permit the Company to deregister its securities under the Securities Exchange Act of 1934 (“Act”).The Company’s securities will no longer trade on the Over-the-Counter Bulletin Board if it deregisters its securities under the Act. This Schedule 13D is being amended to reflect the proposed Tender Offer and that Mr. Michael Goldman is a filing person on the Schedule TO.Mr.
